DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 states “a barrier unit provided in the reservoir to change a flow direction of at least either of the dregs and the air” (emphasis added) which would more clearly communicate the requirement if phrased “a barrier unit provided in the reservoir to change a flow direction of at least either of the dregs or the air” (emphasis added).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2, 4-5, 7 and 11-12 are rejected based on their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20090266146 A1 (Fontanili), hereinafter Fontanili.

Regarding claim 1, Fontanili teaches a backflow prevention device (Fig. 3) comprising: 
a reservoir (at least 4 and 5, to include the interior volume of the device) defining a space to store dregs therein; 
an inflow unit (Fontanili Fig. 3 Annotated) having an inlet hole (Fontanili Fig. 3 Annotated) formed therein, and defining a path to allow the dregs to move through the inlet hole into the reservoir (Fig. 3, white arrow path); 

a barrier unit (at least 7, to include all interior partitions) provided in the reservoir to change a flow direction of at least either of the dregs and the air at least once and thereby prevent the dregs from flowing into the discharge unit.  

    PNG
    media_image1.png
    871
    757
    media_image1.png
    Greyscale

Fontanili Fig. 3 Annotated

Regarding claim 2, Fontanili teaches the backflow prevention device of claim 1.

a first barrier part (Fontanili Fig. 3 Annotated) formed from an outside of the inflow unit towards an inside of the reservoir (Fontanili Fig. 3 Annotated).  

Regarding claim 3, Fontanili teaches the backflow prevention device of claim 2.
Fontanili further teaches the first barrier part is inclined in a dreg falling direction. Fontanili Fig. 3 Annotated shows the first barrier part having an incline (vertical line) which is in the dreg falling direction (toward the reservoir). 

Regarding claim 4, Fontanili teaches the backflow prevention device of claim 1.
Fontanili further teaches the barrier unit comprises: a second barrier part formed from the inside of the reservoir (Fontanili Fig. 3 Annotated) towards the outside of the inflow unit (Fontanili Fig. 3 Annotated).

Regarding claim 5, Fontanili teaches the backflow prevention device of claim 1.
Fontanili further teaches the barrier unit comprises: 
a first barrier part (Fontanili Fig. 3 Annotated) formed from the outside of the inflow unit towards the inside of the reservoir (Fontanili Fig. 3 Annotated); 
a second barrier part (Fontanili Fig. 3 Annotated) formed from the inside of the reservoir towards the outside of the inflow unit; and 
a third barrier part (Fontanili Fig. 3 Annotated) formed from the outside of the inflow unit towards the inside of the reservoir, wherein the second barrier part is 

Regarding claim 6, Fontanili teaches the backflow prevention device of claim 5.
Fontanili further teaches both the first barrier part (Fontanili Fig. 3 Annotated) and the second barrier part (Fontanili Fig. 3 Annotated) are inclined in the dreg falling direction as shown by their slopes in (Fontanili Fig. 3 Annotated) which would cause fluid to flow downward towards the reservoir (Fontanili Fig. 3 Annotated).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fontanili in view of US 20110265889 A1 (Tanaka et al.), hereinafter Tanaka.
Regarding claims 11 and 12, Fontanili teaches the backflow prevention device of claim 1.
Fontanili fails to teach the discharge unit is coupled to a power unit to suck air from an inside of the reservoir and the discharge unit comprises a filter member to filter the air.
Tanaka teaches a collection device (Fig. 5 and 6) which is in the same field of endeavor and seeks to solve the same problem of collecting bodily waste; the discharge unit (53) is coupled to a power unit (55) to suck air from an inside of the reservoir (Abstract); and wherein the discharge unit comprises a filter member (7) to filter the air, specifically on the exhaust side of the suction pump [0068].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collection device of .

Allowable Subject Matter
Claims 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 7 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest art of record is: US 20090266146 A1 (Fontanili)
Fontanili teaches a device for collection and separation of fluid and solids with a plurality of interior barrier. The barriers of Fontanili direct flow of solids towards the reservoir. 
None of the prior art of record suggests a rotable handle which would block space between barrier upon rotation, said rotable handle being attached to a removable cover unit which the inflow and discharge units pass through.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10143781 B1 describes a drainage container with a plurality of barriers.

US 3625216 A describes a waste disposal unit comprising a plurality of interior barrier usable with a suction source.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453.  The examiner can normally be reached on Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781